                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MISSOURI
                          CENTRAL DIVISION

STEPHEN GRIFFITH,                      )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )     Case No. 2:20-cv-04220-MDH
                                       )
MISSOURI STATE HIGHWAY                 )     JURY TRIAL DEMANDED
PATROL, et al.,                        )
                                       )
                    Defendants.        )

     DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S PETITION

      Defendants the Missouri State Highway Patrol, Colonel Eric Olson,

Major Michael Turner,1 Trooper Grant Ayres, and Sandra Karsten

(“Defendants”), respectfully request the Court dismiss the claims against them

in Plaintiff’s Petition (Doc. 1-1, pp. 5-28) because Plaintiff fails to state a claim

upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6), and

because Defendants are entitled to various immunities.

      1.      On September 6, 2020, Plaintiff Stephen Griffith filed suit against

Defendants in the Circuit Court of Boone County, State of Missouri, in Stephen

Griffith v. Missouri State Highway Patrol, et al, Case No. 20BA-CV02895.




1 Defendant Michael Turner was a captain at the time of the September 8, 2018,
incident. He was promoted to major on April 1, 2019.


           Case 2:20-cv-04220-MDH Document 8 Filed 12/11/20 Page 1 of 4
      2.      On November 6, 2020, Defendants removed the case to federal

court. See Doc. 1.

      3.      Plaintiff’s Petition (Doc. 1-1, pp. 5-28) is a civil action for alleged

personal injuries – resulting from Plaintiff’s arrest for driving while

intoxicated (and related charges) – that includes state law claims and federal

claims made pursuant to the Civil Rights Act, 42 U.S.C § 1983.

      4.      Defendant Trooper Grant Ayres, on September 8, 2018, pulled over

Plaintiff for speeding and subsequently arrested him for driving while

intoxicated, after Plaintiff failed multiple field sobriety tests and refused to

take a breath test. Plaintiff allegedly suffered injury to his left hand as a result

of being placed in handcuffs.

      5.      Defendants Eric Olson (current superintendent of the Missouri

State Highway Patrol), Major Michael Turner, and Sandra Karsten (former

superintendent of the Missouri State Highway Patrol, who retired on August

31, 2018, before the incident involving Plaintiff) had no involvement with the

September 8, 2018, arrest of Plaintiff and are sued based only on their

supervisory roles within the Missouri State Highway Patrol.

      6.      Plaintiff’s Petition should be dismissed for a myriad of reasons.

First, the Missouri State Highway Patrol and Defendants (when sued in their

official capacities) are entitled to sovereign immunity. Second, many of the

Defendants are entitled to official immunity or are protected from suit by the

                                          2

           Case 2:20-cv-04220-MDH Document 8 Filed 12/11/20 Page 2 of 4
public duty doctrine for Plaintiff’s Missouri state law claims. Finally, many, if

not all, of Plaintiff’s claims fail to state a claim upon which relief can be granted

pursuant to Fed.R.Civ.P. 12(b)(6).

      7.      In support of their Motion to Dismiss, Defendants have filed

Suggestions in Support of their Motion to Dismiss contemporaneously

herewith.

      WHEREFORE, Defendants the Missouri State Highway Patrol, Colonel

Eric Olson, Major Michael Turner, Trooper Grant Ayres, and Sandra Karsten,

by and through undersigned counsel, respectfully request the Court grant

Defendants’ Motion to Dismiss and dismiss all Plaintiff’s claims in his Petition

(Doc. 1-1, pp. 5-28) with prejudice and for such other and further relief that the

Court deems just and proper.

                                       Respectfully submitted,

                                       ERIC S. SCHMITT
                                       Attorney General

                                       /s/Jack Fleming
                                       Jack Fleming, # 68072 (MO)
                                       Assistant Attorney General

                                       P.O. Box 899
                                       Jefferson City, MO 65101
                                       Phone: (573) 751-8847
                                       Fax: (573) 751-9456
                                       Email: jack.fleming@ago.mo.gov

                                       ATTORNEYS FOR DEFENDANTS


                                         3

           Case 2:20-cv-04220-MDH Document 8 Filed 12/11/20 Page 3 of 4
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of December 2020, I electronically

filed the foregoing with the Court’s electronic filing system, which sent

notification to the following:

      Alexander M. Hodges, #70792
      ALEX HODGES LAW FIRM
      3770 Broadway Boulevard
      Kansas City, MO 64111
      Tel: (816) 995-8520
      alex.hodgeslaw@gmail.com
      Attorney for Plaintiff


                                    /s/Jack Fleming
                                    Assistant Attorney General




                                      4

        Case 2:20-cv-04220-MDH Document 8 Filed 12/11/20 Page 4 of 4
